NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No information disclosure agreement (IDS) was provided by the applicant. 
Response to Amendment
The Amendment filed on 12/22/2021 has been entered. Claims 1-13 and 15-20 remain pending on the application. Applicant’s amendments to the Claims have overcome each and every objection and 35 U.S.C. 112 rejections previously set forth in the Non-Final Office Action mailed 11/08/2021. 
Allowable Subject Matter
The closest prior art, Castellucio (US Patent No. US7560706 B1) modified by Liu (Patent Publication No. CN 107261174 A) is relied upon as set forth in the Office Action filed on 10/30/2021. The following is an examiner’s statement of reasons for allowance: 
As a result of Applicant’s amendment to the original Claim 1, the closest prior art reads on some but not all of the teachings of modified Claim 1 and thus the claimed invention is distinctly different from the closest prior art. Regarding claim 1, Castelluccio teaches a UV sterilization device for sterilizing cosmetics and cosmetic implements placed on a removable drawer (abstract, Fig. 6A). This reads on a UV sterilization device for a board-type kitchenware because both are devices that utilize UV sterilization, and this phrase alone does not lend structure to the claimed invention. Nevertheless, the tray 20 of Castelluccio is similar in structure to a board-type kitchenware because of its broad, flat shape (Fig. 6A, inner drawer 120, Col. 4 lines 57-60) and thus the device taught by Castelluccio has a structure that would allow it to sterilize something having the shape of a board-type kitchenware. 

Castelluccio teaches wherein the UV sterilization device comprises a base (Fig. 6A: ballast 130) and a driving member, the driving member comprising a first motor (Col. 3 lines 54-56: small motor). It does not teach the placement of the driving member comprising a first motor in the base since it does not show the placement of the small motor (Col. 3 lines 54-56). 
Liu teaches a sterilizing cabinet for sterilizing toys which uses two ultraviolet lamps mounted on opposite walls (abstract). An electric push rod (which reads on a driving member comprising a first motor) located at the base of the cabinet drives both of the sliding UV lamps located on opposite walls, similar to the sliding UV sterilization module located on the left and right work-boards in the claimed invention (abstract, Fig. 4: electric push rod 10, gear 26, first ultraviolet lamp 16, second ultraviolet lamp 19). The object to be sterilized is located in between the UV lamps and above the motor at the base (Fig. 4: screen frame 17)
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of motor of Castelluccio by placing the motor at the base, 
Castelluccio in view of  Liu teaches a work-board comprising a left work-board (Fig. 6A: left wall of the device) and a right work-board (Fig. 6A: right wall of the device), the left work-board and the right work-board structurally consistent with each other and symmetric ally connected to front and rear sides of the base (Fig. 6A);
and a receiving room formed between the left work-board and the right work-board for receiving the board-type kitchenware therein (Fig. 6A: the space occupied by vertical inner drawer 120);
a UV sterilization module longitudinally arranged on the inside of the left and right work-boards and horizontally sliding relative to the left and right work-boards (Fig. 6A: UV bulbs 126 and 128 are interpreted as a UV sterilization module, col. 4 lines 57-59: “here, UV bulbs 126 and 128 ride along rails 127 and 129”, col. 5 lines 11-13: “The UV bulbs in FIG. 6 are shown mounted parallel to the base and scan up and down, but they could also be mounted perpendicular to the base and scan front to back instead”) .
Castelluccio in view of Liu teaches wherein sliding UV bulbs 126 and 128 are both driven by a first motor located at its base in order to sterilize an object located in the receiving room (as described above). This reads on, wherein the first motor is connected with the UTV sterilization module and configured to drive the 'UN' sterilization module to slide so as to sterilize the board-type kitchenware received in the receiving room.
However, Modified Castelluccio fails to teach wherein the UV sterilization device further comprises a pair of transmission boxes respectively arranged on two opposite sides of the base and axially connected with the base so that the board-type kitchenware are positioned on the pair of transmission boxes can be fed into or discharged out of the receiving room. There is no prior art that 
As such, Claim 1 is in condition for allowance over the closest prior art. Claims 2-13 and 15-20 are in condition for allowance due to their dependence on Claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        

/KEVIN JOYNER/Primary Examiner, Art Unit 1799